DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

                                                Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created 5doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
3.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10911881  (hereafter the “‘881 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current Application (17/155145) are broader in scope to claim 5 of U.S. Patent No. 10911881, granted to Bulek et al. with obvious wording variations of method claims.
	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art. 

	Regarding claim 1, Claim 1 of the instant application is broader or an otherwise obvious variant of Claim 5 of the ‘881 patent by omitting a second microphone, moving limitations related to power value to dependent claims (e.g., Claims 2-5) (see Claim 5 of the ‘881 patent).

4.	Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-10 U.S. Patent No. 10911881  (hereafter the “‘881 patent”) in view of Dickins et al. U.S. Patent No. 9042571 (hereafter the “Dickins). 
	
	Regarding claim 2, Claim 5 of the ‘881 patent teaches the computer-implemented method of claim 1. Claim 5 of the ‘881 patent further teaches a second microphone (Claim 5 of the ‘881 patent).  However, Claim 5 of the ‘881 patent does not explicitly disclose wherein the at least one microphone of a device comprises a microphone array.  
	Dickins teaches method and system for touch gesture detection in response to microphone output (see Title) in which the inventive method also includes a step of controlling a device or system (e.g., the device which includes one or more of the microphones whose output is processed to identify a touch gesture, or a system including such device) in response to each identified touch gesture. For example, processor 6 of the FIG. 1 system may be configured to perform such an embodiment by generating (in response to detected touch gestures) control signals for controlling the volume of the output of the speaker of headset 2. More generally, in embodiments in which a device (e.g., a headset or other small audio device) includes at least one microphone whose output is processed to identify a touch gesture, the detected touch gestures may be used for low speed control functions (e.g., volume control) (col. 13, lines 17-30, see Dickins); one of the features used is the ratio of peak microphone signal to average power for the full microphone signal or across one or more frequency bands over a time window related to the expected duration of a gesture, or (where the device includes an array of microphones) one of the features is the trend in the relative phase of the signals across the microphone array across one or more frequency bands over a time window related to the expected duration of a gesture (col. 15, lines 2-10, see Dickins).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and system for touch gesture detection in response to microphone output taught by Dickins with the Claim 5 of the ‘881 patent such that to obtain wherein the at least one microphone of a device comprises a microphone array as claimed in order to improve general touch gesture detection reliability, as suggested by Dickins in col. 12, lines 41-42). 
 
	Regarding claim 3, Claim 5 of the ‘881 patent in view of Dickins teaches the computer-implemented method of claim 2.  Claim 5 of the ‘881 patent in view of Dickins, as modified, teaches wherein the first audio data comprises first input audio data corresponding to a first microphone of the microphone array and second input audio data corresponding to a second microphone of the microphone array (Claim 5 of the ‘881 patent).
 
	Regarding claim 4, Claim 5 of the ‘881 patent in view of Dickins teaches the computer-implemented method of claim 3.  Claim 5 of the ‘881 patent in view of Dickins, as modified, teaches wherein processing the first audio data comprises: determining a first power value corresponding to the first input audio data; determining a second power value corresponding to the second input audio data; and processing the first power value and the second power value to detect the physical interaction (see Claim 5 of the ‘881 patent).
 
	Regarding claim 5, Claim 5 of the ‘881 patent in view of Dickins teaches the computer-implemented method of claim 4.  Claim 5 of the ‘881 patent in view of Dickins, as modified, teaches wherein processing the first power value and the second power value to detect the physical interaction comprises: determining a first ratio value between the first power value and the second power value; and determining that the first ratio value satisfies a condition corresponding to the physical interaction (see Claim 5 of the ‘881 patent).
 
	Regarding claim 6, Claim 5 of the ‘881 patent in view of Dickins teaches the computer-implemented method of claim 5.  Claim 5 of the ‘881 patent in view of Dickins, as modified, teaches wherein determining the first power value further comprises: generating, using a first portion of the first input audio data, second audio data that corresponds to a first frequency range below a first frequency cutoff value; and determining the first power value using the second audio data (see Claim 6 of the ‘881 patent).
 
	Regarding claim 7, Claim 5 of the ‘881 patent in view of Dickins teaches the computer-implemented method of claim 6.  Claim 5 of the ‘881 patent in view of Dickins, as modified, teaches wherein determining that the first ratio value satisfies the condition comprises: determining a third power value using a second portion of the first input audio data, the second portion of the first input audio data within a second frequency range below a second frequency cutoff value that is lower than the first frequency cutoff value; determining a fourth power value using a first portion of the second input audio data within the second frequency range; determining, using the third power value and the fourth power value, a coherence value indicating a similarity between the second portion of the first input audio data and the first portion of the second input audio data; determining that the coherence value is below a first threshold value indicating that wind is present; and determining that the first ratio value exceeds a second threshold value corresponding to wind being present (see Claim 7 of the ‘881 patent).
 
	Regarding claim 8, Claim 5 of the ‘881 patent in view of Dickins teaches the computer-implemented method of claim 5.  Claim 5 of the ‘881 patent in view of Dickins, as modified, teaches further comprising, by the device: receiving third input audio data corresponding to the first microphone; receiving fourth input audio data corresponding to the second microphone; determining a third power value corresponding to the third input audio data; determining a fourth power value corresponding to the fourth input audio data; determining a second ratio value between the third power value and the fourth power value; determining that the second ratio value does not satisfy the condition; determining a third ratio value between the fourth power value and the third power value; determining that the third ratio value satisfies the condition; and performing the first action in response to the third ratio value satisfying the condition (see Claim 8 of the ‘881 patent).
 
	Regarding claim 9, Claim 5 of the ‘881 patent in view of Dickins teaches the computer-implemented method of claim 5.  Claim 5 of the ‘881 patent in view of Dickins, as modified, teaches further comprising, by the device: receiving third input audio data corresponding to the first microphone; receiving fourth input audio data corresponding to the second microphone; determining a third power value corresponding to the third input audio data; determining a fourth power value corresponding to the fourth input audio data; determining a second ratio value between the fourth power value and the third power value; determining that the second ratio value satisfies the condition, indicating that a second physical interaction corresponds to the second microphone; and performing a second action in response to the second ratio value satisfying the condition (see Claim 9 of the ‘881 patent).
 
	Regarding claim 10, Claim 5 of the ‘881 patent in view of Dickins teaches the computer-implemented method of claim 5.  Claim 5 of the ‘881 patent in view of Dickins, as modified, teaches further comprising, by the device: receiving third input audio data corresponding to the first microphone; receiving fourth input audio data corresponding to the second microphone; receiving fifth input audio data corresponding to a third microphone of the microphone array; determining a third power value corresponding to the third input audio data; determining a fourth power value corresponding to the fourth input audio data; determining a fifth power value corresponding to the fifth input audio data; determining that the third power value is higher than the fourth power value and the fifth power value; determining that the fifth power value is lower than the third power value and the fourth power value; determining a second ratio value between the third power value and the fifth power value; determining that the second ratio value satisfies the condition; and performing the first action in response to the second ratio value satisfying the condition (see Claim 10 of the ‘881 patent).

5.	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10911881  (hereafter the “‘881 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the current Application (17/155145) are broader in scope to claim 13 of U.S. Patent No. 10911881, granted to Bulek et al. with obvious wording variations of apparatus claims.
	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art.
 
	Regarding claim 11, Claim 11 of the instant application is broader or an otherwise obvious variant of Claim 13 of the ‘881 patent by omitting a system, a second microphone, moving limitations related to power value to dependent claims (e.g., Claims 12-15) (see Claim 13 of the ‘881 patent).

6.	Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 U.S. Patent No. 10911881  (hereafter the “‘881 patent”) in view of Dickins et al. U.S. Patent No. 9042571 (hereafter the “Dickins). 
 
	Regarding claim 12, Claim 13 of the ‘881 patent teaches the device of claim 11. Claim 13 of the ‘881 patent further teaches a second microphone.  However, Claim 13 of the ‘881 patent does not explicitly disclose further comprising a microphone array comprising the at least one microphone.  
	Dickins teaches method and system for touch gesture detection in response to microphone output (see Title) in which the inventive method also includes a step of controlling a device or system (e.g., the device which includes one or more of the microphones whose output is processed to identify a touch gesture, or a system including such device) in response to each identified touch gesture. For example, processor 6 of the FIG. 1 system may be configured to perform such an embodiment by generating (in response to detected touch gestures) control signals for controlling the volume of the output of the speaker of headset 2. More generally, in embodiments in which a device (e.g., a headset or other small audio device) includes at least one microphone whose output is processed to identify a touch gesture, the detected touch gestures may be used for low speed control functions (e.g., volume control) (col. 13, lines 17-30, see Dickins); one of the features used is the ratio of peak microphone signal to average power for the full microphone signal or across one or more frequency bands over a time window related to the expected duration of a gesture, or (where the device includes an array of microphones) one of the features is the trend in the relative phase of the signals across the microphone array across one or more frequency bands over a time window related to the expected duration of a gesture (col. 15, lines 2-10, see Dickins).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and system for touch gesture detection in response to microphone output taught by Dickins with the Claim 5 of the ‘881 patent such that to obtain further comprising a microphone array comprising the at least one microphone as claimed in order to improve general touch gesture detection reliability, as suggested by Dickins in col. 12, lines 41-42).
	 
	Regarding claim 13, Claim 13 of the ‘881 patent in view of Dickins teaches the device of claim 12.  Claim 13 of the ‘881 patent in view of Dickins, as modified, teaches wherein the first audio data comprises first input audio data corresponding to a first microphone of the microphone array and second input audio data corresponding to a second microphone of the microphone array (see Claim 13 of the ‘881 patent).
 
	Regarding claim 14, Claim 13 of the ‘881 patent in view of Dickins teaches the device of claim 13.  Claim 13 of the ‘881 patent in view of Dickins, as modified, teaches wherein the instructions that cause the device to process the first audio data comprise instructions that, when executed by the at least one processor, further cause the device to: determine a first power value corresponding to the first input audio data; determine a second power value corresponding to the second input audio data; and process the first power value and the second power value to detect the physical interaction (see Claim 13 of the ‘881 patent). 
 
	Regarding claim 15, Claim 13 of the ‘881 patent in view of Dickins teaches the device of claim 13.  Claim 13 of the ‘881 patent in view of Dickins, as modified, teaches  wherein the instructions that cause the device to process the first power value and the second power value to detect the physical interaction comprise instructions that, when executed by the at least one processor, further cause the device to: determine a first ratio value between the first power value and the second power value; and determine that the first ratio value satisfies a condition corresponding to the physical interaction (see Claim 13 of the ‘881 patent).
 
	Regarding claim 16, Claim 13 of the ‘881 patent in view of Dickins teaches the device of claim 15.  Claim 13 of the ‘881 patent in view of Dickins, as modified, teaches wherein the instructions that cause the device to determine the first power value further comprise instructions that, when executed by the at least one processor, further cause the device to: generate, using a first portion of the first input audio data, second audio data that corresponds to a first frequency range below a first frequency cutoff value; and determine the first power value using the second audio data (see Claim 14 of the ‘881 patent). 
 
	Regarding claim 17, Claim 13 of the ‘881 patent in view of Dickins teaches the device of claim 16.  Claim 13 of the ‘881 patent in view of Dickins, as modified, teaches wherein the instructions that cause the device to determine that the first ratio value satisfies the condition comprise instructions that, when executed by the at least one processor, further cause the device to: determine a third power value using a second portion of the first input audio data, the second portion of the first input audio data within a second frequency range below a second frequency cutoff value that is lower than the first frequency cutoff value; determine a fourth power value using a first portion of the second input audio data within the second frequency range; determine, using the third power value and the fourth power value, a coherence value indicating a similarity between the second portion of the first input audio data and the first portion of the second input audio data; determine that the coherence value is below a first threshold value indicating that wind is present; and determine that the first ratio value exceeds a second threshold value corresponding to wind being present (see Claim 15 of the ‘881 patent).
 
	Regarding claim 18, Claim 13 of the ‘881 patent in view of Dickins teaches the device of claim 15.  Claim 13 of the ‘881 patent in view of Dickins, as modified, teaches wherein the memory further comprises instructions that, when executed by the at least one processor, further cause the device to: receive third input audio data corresponding to the first microphone; receive fourth input audio data corresponding to the second microphone; determine a third power value corresponding to the third input audio data; determine a fourth power value corresponding to the fourth input audio data; determine a second ratio value between the third power value and the fourth power value; determine that the second ratio value does not satisfy the condition; determine a third ratio value between the fourth power value and the third power value; determine that the third ratio value satisfies the condition; and perform the first action in response to the third ratio value satisfying the condition (see Claim 16 of the ‘881 patent).
 
	Regarding claim 19, Claim 13 of the ‘881 patent in view of Dickins teaches the device of claim 15.  Claim 13 of the ‘881 patent in view of Dickins, as modified, teaches wherein the memory further comprises instructions that, when executed by the at least one processor, further cause the device to: receive third input audio data corresponding to the first microphone; receive fourth input audio data corresponding to the second microphone; determine a third power value corresponding to the third input audio data; determine a fourth power value corresponding to the fourth input audio data; determine a second ratio value between the fourth power value and the third power value; determine that the second ratio value satisfies the condition, indicating that a second physical interaction corresponds to the second microphone; and perform a second action in response to the second ratio value satisfying the condition (see Claim 17 of the ‘881 patent).
 
	Regarding claim 20, Claim 13 of the ‘881 patent in view of Dickins teaches the device of claim 15.  Claim 13 of the ‘881 patent in view of Dickins, as modified, teaches wherein the memory further comprises instructions that, when executed by the at least one processor, further cause the device to: receive third input audio data corresponding to the first microphone; receive fourth input audio data corresponding to the second microphone; receive fifth input audio data corresponding to a third microphone of the microphone array; determine a third power value corresponding to the third input audio data; determine a fourth power value corresponding to the fourth input audio data; determine a fifth power value corresponding to the fifth input audio data; determine that the third power value is higher than the fourth power value and the fifth power value; determine that the fifth power value is lower than the third power value and the fourth power value; determine a second ratio value between the third power value and the fifth power value; determine that the second ratio value satisfies the condition; and perform the first action in response to the second ratio value satisfying the condition (see Claim 18 of the ‘881 patent).
  
	Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-5, and 11-15 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Dickins et al. U.S. Patent 9042571 (hereinafter, “Dickins”).
	
	Regarding claim 11, Dickins teaches a device (headset 2; Headset 2 can be implemented in a conventional manner, or it can be implemented with a surface (e.g., of a type described below) designed to improve the reliability with which processor 6 can identify touch gestures from the outputs of microphones 4 and 5; see Fig. 1, col. 6, lines 21-25, see Dickins) comprising: 
		at least one microphone (microphones 4 and 5, see Fig. 1, col. 6, lines 21-25, see Dickins); 
		at least one processor (processor 6, see Fig. 1, col. 6, lines 21-25, see Dickins) ; and 
		memory (memory, col. 12, lines 60-65, see Dickins) including instructions operable to be executed by the at least one processor (processor 6, see Fig. 1) to cause the device (headset 2, see Fig. 1) to (Processor 6 may be implemented as a programmable digital signal processor (DSP) that is programmed and otherwise configured to perform required processing on the output of microphones 4 and 5, including performance of an embodiment of the inventive method on samples of the output signal(s) of microphones 4 and 5. Alternatively, processor 6 may be a programmable general purpose processor (e.g., a PC or other computer system or microprocessor, which may include an input device and a memory) which is programmed with software or firmware and/or otherwise configured to perform any of a variety of operations including an embodiment of the inventive method, see Fig. 1, col. 6, lines 26-37, see Dickins): 
			receive first audio data (on data indicate of the output signal(s) of at least one microphone, col. 15, lines 55-56, see Dickins) corresponding to the at least one microphone (the processor of the inventive system is a programmable digital signal processor (DSP) programmed and/or otherwise configured to perform processing, including steps of an embodiment of the inventive method, on data indicate of the output signal(s) of at least one microphone. For example, processor 6 of FIG. 1 may be implemented as such an appropriately configured DSP, Fig. 1, col. 15, lines 52-65, see Dickins);
			process the first audio data (on data indicate of the output signal(s) of at least one microphone, col. 15, lines 55-56, see Dickins) to detect a physical interaction with the device, the physical interaction comprising at least one of a swipe, tap, or button press (processor 6 is programmed and otherwise configured to process the output of microphones 4 and 5 to identify an indication that the user has made one of three simple touch gestures (a tap on headset 2, or one of two different dynamic gestures exerted on frame 3) and to distinguish between these gestures. Processor 6 is configured to identify a tap on frame 3 (e.g., a tap by a user's finger as shown in FIG. 2A) or a tap executed directly on microphone 4 or 5. Processor 6 is also configured to identify (and distinguish between) the following dynamic gestures: an upward finger slide (on frame 3) from a point relatively nearer to microphone 4 (than to microphone 5) toward microphone 5 as indicated in FIG. 2B; and a downward finger slide (on frame 3) from a point relatively nearer to microphone 5 (than to microphone 4) toward microphone 4 as indicated in FIG. 2C, see Figs. 1, 2A, 2B, 2C, col. 7, lines 2-12, see Dickins);
			and perform a first action (increase the device volume, col. 12, lines 62-64, see Dickins) in response to detecting the physical interaction (processor 6 could be programmed to increase the likelihood that an ambiguous gesture (e.g., a slide gesture) is in fact a gesture intended to increase the device volume (e.g., a slide gesture in a direction which would trigger an increase in device volume), col. 12, lines 60-64, see Dickins; processor 6 of the FIG. 1 system may be configured to perform such an embodiment by generating (in response to detected touch gestures) control signals for controlling the volume of the output of the speaker of headset 2. More generally, in embodiments in which a device (e.g., a headset or other small audio device) includes at least one microphone whose output is processed to identify a touch gesture, the detected touch gestures may be used for low speed control functions (e.g., volume control) col. 13, lines 21-30, see Dickins). 
	Dickins thus teaches all the claimed limitations. 
 
	Regarding claim 12, Dickins teaches the device of claim 11, further comprising a microphone array comprising the at least one microphone (Possible designs include more than two microphones, and arrays or microphones located diversely around the ear and towards the user's mouth, col. 6, lines 12-14, see Dickins; or one of the features used is the ratio of peak microphone signal to average power for the full microphone signal or across one or more frequency bands over a time window related to the expected duration of a gesture, or (where the device includes an array of microphones) one of the features is the trend in the relative phase of the signals across the microphone array across one or more frequency bands over a time window related to the expected duration of a gesture, col. 15, lines 2-10, see Dickins). 
 
	Regarding claim 13, Dickins teaches the device of claim 12, wherein the first audio data comprises first input audio data corresponding to a first microphone of the microphone array (the processor of the inventive system is a programmable digital signal processor (DSP) programmed and/or otherwise configured to perform processing, including steps of an embodiment of the inventive method, on data indicate of the output signal(s) of at least one microphone. For example, processor 6 of FIG. 1 may be implemented as such an appropriately configured DSP, Fig. 1, col. 15, lines 52-65, see Dickins; upper microphone 5, Figs. 1, 5) and second input audio data corresponding to a second microphone (lower microphone 4, Figs. 1, 5) of the microphone array (The upper graph in FIG. 5 shows a simple test sequence of three gestures and some typical normal signal conditions. More specifically, the upper graph of FIG. 5 represents the output signal produced by upper microphone 5 of FIG. 1 in response to a tap gesture ("TAP"), followed by an upward slide gesture ("UP"), followed by a downward slide gesture ("DOWN"), followed by a voice utterence by the user, followed by ambient music, and finally acoustic input due to wind blowing on the headset. The second graph (from the top) of FIG. 5 represents a second output signal, produced by lower microphone 4 of FIG. 1 in response to the same input sequence, Figs. 1, 5, col. 9, lines 39-50, see Dickins). 
 
	Regarding claim 14, Dickins teaches the device of claim 13, wherein the instructions that cause the device to process the first audio data comprise instructions that, when executed by the at least one processor (processor 6, see Fig. 1, col. 6, lines 26-37, see Dickins), further cause the device (headset 2, see Fig. 1, see Dickins) to: 
		determine a first power value corresponding to the first input audio data (a characteristic of the relative power spectrum determined from outputs of two microphones of the device, where the device includes at least two microphones);
		 determine a second power value corresponding to the second input audio data (a characteristic of the relative power spectrum determined from outputs of two microphones of the device, where the device includes at least two microphones, col. 4, lines 4-6, see Dickins); and 
		process the first power value and the second power value (a characteristic of the relative power spectrum determined from outputs of two microphones of the device, where the device includes at least two microphones, col. 4, lines 4-6, see Dickins) to detect the physical interaction (processor 6 is programmed in accordance with an embodiment of the invention to perform coarse analysis of signals of the type graphed in FIG. 3 to identify as a "tap" gesture a discrete isolated pulse in one microphone output (e.g., microphone 4's output) which coincides (e.g., within a predetermined, short time window) with a discrete isolated pulse in the other microphone's output (e.g., microphone 5's output), where each pulse has amplitude greater than a predetermined threshold value (e.g., a threshold value representing a normal signal level or power, e.g., an average amplitude or power of the signal in response to "non-tap" inputs). Much of a microphone's output in response to a tap may be due to mechanical vibration, and thus the phase alignment of the signals from microphones 4 and 5 in response to a tap on frame 3 may be related to mechanical coupling (by frame 3) as well as acoustical coupling, Fig. 3, col. 7, lines 40-56, see Dickins). 
 
	Regarding claim 15, Dickins teaches the device of claim 14, wherein the instructions that cause the device to process the first power value and the second power value to detect the physical interaction comprise instructions that, when executed by the at least one processor (Fig. 3, col. 7, lines 40-56, see Dickins), further cause the device to: 
		determine a first ratio value (a power ratio, col. 4, lines 1-3, see Dickins) between the first power value and the second power value (a power ratio of outputs of two microphones of the device (e.g., in a frequency band), where the device includes at least two microphones, col. 4, lines 1-3, see Dickins); and 
		determine that the first ratio value (a ratio of power of the outputs of microphones 4 and 5, col. 7, lines 63-65, see Dickins) satisfies a condition corresponding to the physical interaction (processor 6 is programmed to identify an up (or down) sliding gesture as a significant change in a ratio of power of the outputs of microphones 4 and 5 (e.g., over a predetermined minimum time or during a time window of predetermined duration). With reference to FIG. 3, a running average (over a window having a very short duration, e.g., a window of 0.02 second duration) of the power of the output of microphone 4 decreases with time during the interval from about Time=1.3 sec to about Time=1.7 sec, and a running average (over the same window) of the power of the output of microphone 5 increases with time over a slightly larger interval (from about Time=1.2 sec to about Time=1.7 sec). Thus, the ratio of the average power of microphone 4's output to that of microphone 5 decreases over the time interval from about Time=1.3 sec to about Time=1.7 sec, which can be identified by processor 6 as an occurrence of an "upward slide" gesture (a slide of a user's finger from a point on frame 3 near microphone 4 toward microphone 5). Similarly, the ratio of the average power of microphone 4's output to that of microphone 5 increases over the interval from about Time=2.3 sec to about Time=2.7 sec, which can be identified by processor 6 as the occurrence of a "downward slide" gesture (a slide of a user's finger from a point on frame 3 near microphone 5 toward microphone 4), Fig. 3, col. 7, line 63 – col. 8, line 19, see Dickins). 
 
	Regarding claim 1, this claim merely reflects a computer-implemented method of the apparatus claim of Claim 11 and is therefore rejected for the same reasons.

	Regarding claim 2, this claim merely reflects the computer-implemented method of the apparatus claim of Claim 12 and is therefore rejected for the same reasons.
 
	Regarding claim 3, this claim merely reflects the computer-implemented method of the apparatus claim of Claim 13 and is therefore rejected for the same reasons.
 
	Regarding claim 4, this claim merely reflects the computer-implemented method of the apparatus claim of Claim 12 and is therefore rejected for the same reasons.4
 
	Regarding claim 5, this claim merely reflects the computer-implemented method of the apparatus claim of Claim 15 and is therefore rejected for the same reasons.

Allowable Subject Matter

9. 	Claims 6-10, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the nonstatutory double patenting rejections set forth in this Office action.

	Regarding Claim 6, this claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the nonstatutory double patenting rejection set forth in this Office action.

	Regarding Claim 7, this claim depend from Claim 6 therefore is objected for the same reasons.

	Regarding Claim 8, this claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the nonstatutory double patenting rejection set forth in this Office action.

	Regarding Claim 9, this claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the nonstatutory double patenting rejection set forth in this Office action.

	Regarding Claim 10, this claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the nonstatutory double patenting rejection set forth in this Office action.

	Regarding Claim 16, this claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the nonstatutory double patenting rejection set forth in this Office action.

	Regarding Claim 17, this claim depend from Claim 16 therefore is objected for the same reasons.

	Regarding Claim 18, this claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the nonstatutory double patenting rejection set forth in this Office action.

	Regarding Claim 19, this claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the nonstatutory double patenting rejection set forth in this Office action.

	Regarding Claim 20, this claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the nonstatutory double patenting rejection set forth in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571) 272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654 

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654